            Case 1:19-cr-00019-RDM Document 1 Filed 01/24/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                             Grand Jury Sworn in on May 3, 2018

UNITED STATES OF AMERICA                     :       CRIMINAL NO.
                                             :
               v.                            :       GRAND JURY ORIGINAL
                                             :
CHRISTOPHER GREEN,                           :       VIOLATIONS:
also known as “Twin,”                        :       18 U.S.C. § 1959(a)(1)
                                             :       (Violent Crime (Murder) in Aid of
                      Defendant.             :       Racketeering)
                                             :       22 D.C. Code §§ 2101 and 4502
                                             :       (First Degree Murder While Armed
                                             :       (Felony Murder))
                                             :       22 D.C. Code §§ 2801, 2802, and 4502
                                             :       (Attempt to Commit Robbery While
                                             :       Armed)

                                      INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

                                       INTRODUCTION

       1.      At all times relevant to this Indictment, the defendant, CHRISTOPHER GREEN,

also known as “Twin,” and others known and unknown to the Grand Jury were members and

associates of a criminal organization. The criminal organization operated in the District of

Columbia, the State of Maryland, and elsewhere. Members and associates of the criminal

organization engaged in acts involving murder, robbery, kidnapping, distribution of controlled

substances, including Phencyclidine (“PCP”), and obstruction of justice, with various individuals

in the District of Columbia, the State of Maryland, and elsewhere. The principal locations at which

members and associates of the criminal organization operated included, but were not limited to,
            Case 1:19-cr-00019-RDM Document 1 Filed 01/24/19 Page 2 of 6



the 300 block of Zelma Avenue, Capitol Heights, Maryland, the 1300 and 1400 blocks of Southern

Avenue, SE, Washington, DC, and the blocks surrounding these areas in the District of Columbia

and the State of Maryland.

                                         THE ENTERPRISE

       2.       The criminal organization, including its leadership, membership, and associates,

constituted an “enterprise,” as defined by Title 18, United States Code, Section 1959(b)(2) (“the

Enterprise”), that is, a group of individuals associated in fact, that engaged in, and the activities of

which affected, interstate and foreign commerce.           The Enterprise constituted an ongoing

organization whose members and associates functioned as a continuing unit for a common purpose

of achieving the objectives of the Enterprise.

                              PURPOSES OF THE ENTERPRISE

       3.       A principal goal of the Enterprise was to obtain as much money and things of value

as possible through armed robberies and the trafficking of controlled substances, including PCP.

It was further a goal of the Enterprise to commit acts of violence, for the following purposes,

among others:

       a.       To enrich the Enterprise and its members and associates financially;

       b.       To protect the Enterprise and its members and associates from individuals outside

                of the Enterprise or with interests contrary to that of the Enterprise and its

                members and associates;

       c.       To protect the Enterprise and its members and associates from detection,

                apprehension, and prosecution by law enforcement; and

       d.       To promote and enhance the reputation and standing of members and associates

                within the Enterprise.



                                                   2
            Case 1:19-cr-00019-RDM Document 1 Filed 01/24/19 Page 3 of 6



                      MEANS AND METHODS OF THE ENTERPRISE

       4.      Members and associates of the Enterprise used threats of violence and violence,

including armed robbery, kidnapping, carjacking, and murder, to enrich themselves financially.

Members and associates of the Enterprise also distributed controlled substances, including PCP,

to enrich themselves financially. Members and associates of the Enterprise traveled between the

State of Maryland and the District of Columbia and transported United States currency and

firearms between the State of Maryland and the District of Columbia to engage in armed robberies

and convert the proceeds of the robberies to enrich the Enterprise and themselves. Members and

associates of the Enterprise regularly carried firearms to use while participating in the activities of

the Enterprise. Members and associates of the Enterprise solicited witnesses to give false

statements about the activities of the Enterprise to avoid detection and prosecution.

       5.      Members and associates of the Enterprise utilized a house, located at 303 Zelma

Avenue, Capitol Heights, Maryland, to congregate and to store firearms possessed and maintained

by members and associates of the Enterprise.

                                 ROLE OF THE DEFENDANT

       6.      The defendant, CHRISTOPHER GREEN, also known as “Twin,” was a core

member of the Enterprise, who directed other members and associates in carrying out lawful and

unlawful activities in furtherance of the conduct of the Enterprise’s affairs. Defendant Green

regularly carried firearms to promote and protect the Enterprise and its interests, and supplied other

members and associates of the Enterprise with firearms to carry and use while participating in the

activities of the Enterprise. Beginning in January 2017, defendant Green assisted other members

and associates of the Enterprise in distributing the controlled substance PCP in Prince George’s

County, Maryland and in the District of Columbia. Defendant Green conspired to commit, and



                                                  3
            Case 1:19-cr-00019-RDM Document 1 Filed 01/24/19 Page 4 of 6



committed, armed robberies, murder, and other violent crimes beginning in February 2017, in the

District of Columbia, the State of Maryland, and elsewhere with other members and associates of

the Enterprise that are known and unknown to the Grand Jury in furtherance of the objectives of

the Enterprise. Defendant Green also agreed to, participated in, and assisted other members and

associates in acts of violence against robbery targets and individuals with interests contrary to the

Enterprise and its members and associates. Until in or about December 2017, other members and

associates of the Enterprise engaged in obstruction of justice and witness tampering to protect

members and associates of the Enterprise, including defendant Green, from prosecution by

soliciting witnesses to provide knowingly false statements to law enforcement about the criminal

conduct of the Enterprise and its members and associates.

                           MURDER IN AID OF RACKETEERING

       6.      The above described Enterprise, through its members and associates, engaged in

racketeering activity as defined in Title 18, United States Code, Sections 1959(b)(1) and 1961(1),

to wit, offenses involving trafficking in controlled substances in violation of Title 21, United States

Code, Sections 841 and 846, acts indictable in violation of Title 18, United States Code, Section

1512, and acts involving murder, robbery, and kidnapping, in violation of the laws of the District

of Columbia and the State of Maryland.

       7.      On or about April 9, 2017, within the District of Columbia, and elsewhere, as

consideration for the receipt of, and as consideration for a promise and agreement to pay, anything

of pecuniary value from the Enterprise, and for the purpose of gaining entrance to and maintaining

and increasing position in the Enterprise, an enterprise engaged in racketeering activity, defendant

CHRISTOPHER GREEN, also known as “Twin,” and others known and unknown to the Grand

Jury, did unlawfully, knowingly, and intentionally murder Zaan Scott, in violation of Title 22,



                                                  4
          Case 1:19-cr-00019-RDM Document 1 Filed 01/24/19 Page 5 of 6



District of Columbia Code, Section 2101 (2001 ed.), that is, in the course of perpetrating, and

attempting to perpetrate, the robbery of Zaan Scott, in violation of Title 22, District of Columbia

Code, Sections 2801, 2802 (2001 ed.), Zaan Scott was shot, thereby causing injuries from which

Zaan Scott died on or about May 17, 2017.

       (Violent Crime (Murder) in Aid of Racketeering, in violation of Title 18, United
       States Code, Section 1959(a)(1))

                                          COUNT TWO

       On or about April 9, 2017, within the District of Columbia, CHRISTOPHER GREEN,

also known as “Twin,” and others known and unknown to the Grand Jury, while armed with a

firearm, in perpetrating and attempting to perpetrate the crime of robbery, as set forth in Count

Three of the Indictment, killed Zaan Scott by shooting Zaan Scott with a firearm, thereby causing

injuries from which Zaan Scott died on or about May 17, 2017.

       (First Degree Murder While Armed (Felony Murder), in violation of Title 22, District
       of Columbia Code, Sections 2101 and 4502 (2001 ed.))

                                         COUNT THREE

       On or about April 9, 2017, within the District of Columbia, CHRISTOPHER GREEN,

also known as “Twin,” and others known and unknown to the Grand Jury, while armed with a

firearm, did attempt, by force and violence, against resistance and by putting in fear, to steal and




                                                  5
          Case 1:19-cr-00019-RDM Document 1 Filed 01/24/19 Page 6 of 6



take United States currency, a cellular telephone, and other items of value, from the person and

from the immediate actual possession of Zaan Scott.

       (Attempt to Commit Robbery While Armed, in violation of 22 D.C. Code Sections 2801,
       2802, 4502 (2001 ed.))

                                                      A TRUE BILL:


                                                      FOREPERSON



Attorney of the United States in
and for the District of Columbia




                                               6
